        Case 6:20-cv-00980-ADA Document 40 Filed 06/03/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                       §
                                           §     CIVIL NO:
vs.                                        §     WA:20-CV-00980-ADA
                                           §
CANON, INC., CANON, INC., NXP USA,         §
INC.

                ORDER SETTING MARKMAN HEARING


                                                                       set for
    IT IS HEREBY ORDERED that the above entitled and numbered case is set
                    Zoom on Thursday, October 07, 2021 at 09:30 AM.
MARKMAN HEARING by Zoom

       IT                     3rd day of June, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
